

117 HR 514 IH: Preserve American History Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 514IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Budd (for himself, Mr. Weber of Texas, Mr. Kelly of Pennsylvania, Mr. Good of Virginia, Mr. Aderholt, Mr. Hice of Georgia, Mr. Chabot, Mr. Gohmert, Mr. Davidson, Mr. Biggs, Mr. Norman, Mr. Moore of Alabama, Mr. McClintock, Mr. Roy, Mrs. Boebert, Mr. Cline, Mr. Loudermilk, Mr. Mooney, and Mr. Bishop of North Carolina) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Armed Services, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that the Executive order entitled Establishing the President’s Advisory 1776 Commission shall have the force and effect of law, and for other purposes.1.Short titleThis Act may be cited as the Preserve American History Act.2.Legal effectNotwithstanding any other provision of law or Executive order, Executive Order 13958 (85 Fed. Reg. 70951), signed on November 2, 2020, and entitled Establishing the President’s Advisory 1776 Commission shall have the force and effect of law.